Exhibit 99.1 NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ELECTS TO PARTIALLY REDEEM ITS 9.125% SERIES 1 SENIOR UNSECURED DEBENTURES DUE 2017 Edmonton, Alberta, February 28, 2014 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX/NYSE: NOA) today announced that it has elected to partially redeem its 9.125% Series 1 Senior Unsecured Debentures due 2017 (the “Notes”). The Company will redeem on April 8, 2014 (the “Redemption Date”), $10,000,000 in aggregate principal amount of its outstanding Notes at a Redemption Price (the “Redemption Price”) of 103.042% of the principal amount of Notes redeemed, plus accrued and unpaid interest on the Notes to but not including the Redemption Date of approximately $0.25 per $1,000 of principal amount of Notes. The record date for the redemption will be April 4, 2014, such that holders of record at the close of business on April 4, 2014 will have notes redeemed on a pro rata basis. The Company currently has a principal amount of $75,000,000 of Notes outstanding. Pursuant to the indenture under which the Notes were issued (the “Indenture”), the Notes to be redeemed shall be selected by the Trustee on a pro rata basis to the nearest multiple of $1,000 in accordance with the principal amount of the Notes registered in the name of a holder of Notes (a “Holder”).As all of the outstanding Notes are held in book-entry form through the facilities of CDS Clearing and Depositary Services Inc. and are registered in the name of CDS & Co. (collectively “CDS”), the Notes held by beneficial Holders to be redeemed shall be selected on a pro rata basis in accordance with CDS’ policies and procedures. On the Redemption Date, the Redemption Price will become due and payable together with the accrued interest to but excluding the Redemption Date, and from and after such Redemption Date if monies necessary to redeem such Notes shall have been deposited as provided for in the Indenture, interest on the Notes redeemed shall cease. “The partial redemption of our debentures reaffirms our ongoing commitment to lowering our cost of debt,” stated David Blackley, Chief Financial Officer. “We continue to look at improving shareholder value and the deployment of cash to reduce overall debt is certainly an area that we can target at this time.” About the Company North American Energy Partners Inc. (www.naepi.ca) is the premier provider of heavy construction and mining services in Canada.For more than 50 years, NAEP has provided services to large oil, natural gas and resource companies, with a principal focus on the Canadian Oil Sands. The Company maintains one of the largest independently owned equipment fleets in the region. Since 1953•Heavy Construction & Mining Suite 300, 18817 Stony Plain RoadEdmonton, AlbertaT5S 0C2CanadaPhone 780.960.7171Fax 780.969.5599 www.nacg.ca NEWS RELEASE For further information contact: David Brunetta, CMA Senior Financial Manager, Investor Relations North American Energy Partners Inc. (780) 969-5574 dbrunetta@nacg.ca www.naepi.ca
